DISMISS; and Opinion Filed January 14, 2014.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00005-CV

                           IN RE SENRICK WILKERSON, Relator

                 Original Proceeding from the Criminal District Court No. 3
                                    Dallas County, Texas
                             Trial Court Cause No. F10-01183-J

                              MEMORANDUM OPINION
                         Before Justices Bridges, Lang-Miers, and Myers
                                 Opinion by Justice Lang-Miers
       Relator files this motion seeking a writ of coram nobis and a writ of error. He complains

of false imprisonment based on alleged inaccuracies in his Dallas county arrest records and

purported procedural errors with relation to his arrests and convictions. The facts and issues are

well known to the parties, so we need not recount them herein.

       The Court’s power to issue writs is statutorily defined.       While the Court of Criminal

Appeals has broad constitutional power to issue writs of habeas corpus, mandamus, procedendo,

prohibition, and certiorari, this Court's statutory general writ power is limited to “writs necessary

to enforce the jurisdiction of the court.” Compare Tex. Const. art. V, § 5(c) (Court of Criminal

Appeals writ power) with TEX. GOV'T CODE ANN. § 22.221(a) (West 2004) (court of appeals writ

power). The Court does not have general power to issue other sorts of writs. In re Yates, 193
S.W.3d 151, 152 (Tex. App.—Houston [1st Dist.] 2006, orig. proceeding); Shelvin v. Lykos, 741
S.W.2d 178, 181 (Tex. App. —Houston [1st Dist.] 1987, no pet.). Relator does not allege any
threat to the court’s jurisdiction in an existing appeal and, thus, his petition cannot be construed

as seeking the issuance of a writ under Section 22.221(a) of the Government Code. TEX. GOV'T

CODE ANN. § 22.221(a) (West 2004); In re Ruston, 05-06-01014-CV, 2006 WL 2294743 (Tex.

App.—Dallas Aug. 10, 2006, orig. proceeding.).

       Accordingly, any writ the relator seeks must be evaluated under the powers granted the

Court under Sections 22.221 (b) and (d) of the Government Code. The Court is statutorily

authorized to issue writs of (1) mandamus against judges of district or county courts and (2)

habeas corpus in civil cases. TEX. GOV'T CODE ANN. §§ 22.221(b), 22.221(d) (West 2004).

Neither of these statutory grants of writ authority permits the court to issue any sort of writ with

respect to post-conviction complaints in criminal proceedings. Only the Texas Court of Criminal

Appeals has jurisdiction in post-conviction criminal habeas corpus proceedings.          TEX. CODE

CRIM. PROC. ANN. art. 11.07 (West Supp. 2013); In re Curry, 05-08-00064-CV, 2008 WL
311018, at *1 (Tex. App.—Dallas Feb. 5, 2008, no pet.) (mem. op.); In re McAfee, 53 S.W.3d
715, 717 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding). “Article 11.07 contains no

role for the courts of appeals; the only courts referred to are the convicting court and the Court of

Criminal Appeals.” In re McAfee, 53 S.W.3d at 718. Similarly, the Court also lacks jurisdiction

in mandamus proceedings arising from post-conviction habeas corpus proceedings.                In re

Nickerson, 05-13-01692-CV, 2013 WL 6596878, at *1 (Tex. App.—Dallas Dec. 16, 2013, orig.

proceeding) (mem. op.); In re Curry, 2008 WL 311018, at *1 (Tex. App.—Dallas Feb. 5, 2008,

orig. proceeding) (mem. op.). Thus, no matter how the Court construes the relief sought by

relator, the Court lacks jurisdiction. Accordingly, we DISMISS relator’s petition.




                                                      /Elizabeth Lang-Miers/
                                                      ELIZABETH LANG-MIERS
140005F.P05                                           JUSTICE
                                                –2–